McCREE, Circuit Judge
(concurring).
I agree with the majority opinion on the issues it discusses. Nevertheless, I wish to add a few observations concerning our reasons for rejecting plaintiffs’ cross-appeal and affirming for the present, the District Coui’t’s selection of the HEW plan.
The District Court, in deciding to reject plaintiffs’ plan, recognized that under Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 91 S.Ct. 1267, 28 L.Ed.2d 554 (1971); Davis v. School Commissioners of Mobile County, 402 U.S. 33, 91 S.Ct. 1289, 28 L.Ed.2d 577 (1971); and Green v. County School Board of New Kent County, 391 U.S. 430, 88 S.Ct. 1689, 20 L.Ed.2d 716 (1968), its duty was to select the plan that appeared to be the most effective in eradicating the effects of past segregation, unless it would be impractical to adopt such a plan. The court found that plaintiffs’ plan was “impractical and not feasible” because of the costs and transportation problems that would result from the inclusion of certain outcounty schools in the plan. The court also relied upon the fact that plaintiffs’ plan left to the school board the specifics of pupil assignment, grade organization, school structuring, and school district zoning.
My colleagues and I agree that there is no need at this juncture to hold that the District Court abused its discretion in thus preferring the HEW plan over that of plaintiffs. The HEW plan promises to accomplish a significant degree of integration, and it is a plan that promises realistically to work and to work now. Green v. County School Board of New Kent County, supra, 391 U.S. at 439, 88 S.Ct. 1689, 20 L.Ed.2d 716. Although plaintiffs’ plan might have more effectively desegregated the district’s schools, its inclusion of outlying schools and its lack of specificity rendered it, in the court’s opinion, impractical and unfeasi*751ble. Since the District Court has retained jurisdiction in order to supervise the implementation and effectiveness of the HEW plan, plaintiffs have the option of revising their plan to eliminate the defects noted by the court and requesting the court to make specific changes in the plan to promote, in a practical way, more effective integration. If the court should then find that plaintiffs’ plan is “feasible and pedagogically sound,” Robinson v. Shelby County Board of Education, 442 F.2d 255, 258 (6th Cir.), on remand 330 F.Supp. 837 (W.D.Tenn.1971), appeal pending, No. 71-1966 (6th Cir.), it would be required to adopt that plan. See Harrington v. Colquitt County Board of Education, 460 F.2d 193 (5th Cir. 1972); Monroe v. Board of Commissioners of City of Jackson, Tennessee, 453 F.2d 259, 262 (6th Cir. 1972), cert. filed, 406 U.S. 945, 92 S.Ct. 2045, 32 L.Ed.2d 333 (1972) (No. 71-1249); Robinson v. Shelby County Board of Education, supra; Davis v. School District of City of Pontiac, Inc., 443 F.2d 573, 576-577 (6th Cir.), cert. denied, 404 U.S. 913, 92 S. Ct. 233, 30 L.Ed.2d 186 (1971). In the special circumstances of this case, therefore, there is no need to remand and thereby possibly jeopardize implementation of the first desegregation plan ordered into effect in this school district that promises, after 17 years of litigation, realistically to work now.
With respect to plaintiffs’ contention that the District Court abused its discretion in adopting a plan that places the greater burden of desegregation on black children and their parents, I observe initially that, although the plan approved by the Supreme Court in Swann appears to have contained a provision that in some respects resembles one of the features of the HEW plan attacked by plaintiffs herein — the pairing and clustering feature that requires all children in grades one through four to attend suburban schools while all children in grades five and six attend the inner-city schools — Swann cannot be read as uncritically approving any plan employing a similar technique if it has an unreasonably disparate racial impact. The issue apparently was not raised in the Supreme Court and the Court did not discuss it. Moreover, the District Court in Swann, in approving the adoption of this feature of the school board’s plan, did so “only (1) with great reluctance, (2) as a one-year, temporary arrangement, and (3) with the distinct reservation that ‘one-way bussing’ plans for the years after 1969-70 will not be acceptable.” Swann v. Charlotte-Mecklenburg Board of Education, 306 F.Supp. 1291, 1298 (W.D.N.C.1969). And, following the Supreme Court’s decision in Swann, the District Court rejected a revised plan proposed by the school board because, among other reasons, the plan continued to place a disproportionate burden on black children and their parents without showing any educational justification therefor. Swann v. Charlotte-Mecklenburg Board of Education, 328 F.Supp. 1346, 1352-1353 (W.D.N.C.1971).
Since I agree, however, that remand is not required at this time, and since I wish to make it clear what the majority opinion is not holding with respect to this issue, I add the following comments.
Without a compelling justification, adoption of a plan that places a greater burden of accomplishing integration on black students and their parents is impermissible, whether this be phrased in terms of an equal protection violation because the plan was the school board’s product, see, e. g., Lee v. Macon County Board of Education, 448 F.2d 746, 753-754 (5th Cir. 1971); Carr v. Montgomery County Board of Education, 429 F.2d 382, 385 (5th Cir. 1970); Brice v. Landis, 314 F.Supp. 974, 978-979 (N.D.Cal. 1969), or in terms of an abuse of the court’s discretion in fashioning an equitable remedy to rectify the effects of past injustice. Although adoption of such a plan might be justified on the basis of the nature of facilities involved, or on practical, administrative considerations, or on the need to adopt a temporary expedient to assure at least immediate substantial progress toward the creation of a unitary school system (see Swann v. *752Charlotte-Mecklenburg Board of Education, supra, 306 F.Supp. at 1298), we cannot determine the reason for the District Court’s decision because the court did not discuss this issue in its memorandum opinion. Ordinarily, in such a ease, we would remand for findings and conclusions by the District Court. See Gordon v. Jefferson Davis Parish School Board, 446 F.2d 266 (5th Cir. 1971) (per curiam).
However, the same considerations that argue against remand on the issue of the court’s adoption of a less effective plan are persuasive here as well. The integration plan adopted by the court has been in operation during the 1971-72 school year, and the court has retained jurisdiction of this case to oversee and, if necessary, to modify the plan’s implementation. The defendant school board has indicated in this court that it intends to seek modification on the basis of asserted practical problems that have become apparent since the plan was put into effect. Plaintiffs have indicated dissatisfaction with the adoption of a plan less effective than that proposed by them, and we have indicated that they may seek further relief in the District Court. In these circumstances, I agree that we should not now disturb the District Court’s approval of the HEW plan and possibly encourage the kind of delay and inaction that has caused this case to pend for 17 years. Plaintiffs may seek modification of the court’s order on the ground that the plan places a disproportionate burden on black children and their parents, and this issue can be litigated and determined before the beginning of the 1972-73 school year. In this way, the disproportionate burden asserted by plaintiffs will exist at most for only a short period of time and will amount to no more than a transitory phase (assuming the absence of sufficient justification for maintaining it permanently) in the over-all creation of a unitary school system.
It is to be emphasized, nevertheless, that our refusal to take affirmative action on this issue at this time results only from the peculiar timing, posture, and history of this case. Our opinion should not be construed in any way as a qualification of the principle that a district court has an obligation to endeavor to distribute the burden of integration equitably on all races and that any deviation from this norm, without a compelling justification, is impermissible.
Finally, I observe that the majority opinion does not discuss plaintiffs-appellees’ contention that they should be awarded double costs and attorneys’ fees because the school board’s appeal is frivolous within the meaning of Fed.R. App.P. 38. Since the class action issue obviously has no merit, and since the only issue raised by the Board that might have merit has never been presented to the District Court, I would award the requested double costs and attorneys’ fees. See Coppedge v. Franklin County Board of Education, 404 F.2d 1177,1179-1180 (4th Cir. 1968); cf. Monroe v. Board of Commissioners of City of Jackson, Tennessee, supra, 453 F.2d at 262-263. The long history of this litigation would, in my opinion, make such an award particularly appropriate. Cf. Clark v. Board of Education of Little Rock School District, 449 F.2d 493, 499 (8th Cir. 1971), cert. denied, 405 U.S. 936, 92 S.Ct. 954, 30 L.Ed.2d 812.